ACCEPTED
                                                                                     04-14-00655-CV
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                                 6/2/2015 1:23:26 PM
                                                                                      KEITH HOTTLE
                                                                                              CLERK

                                04-14-00655-CV
                       VICTOR and IVARENE HOSEK
                                                                    FILED IN
                                                             4th COURT OF APPEALS
                                   Appellant                  SAN ANTONIO, TEXAS
                                                             06/2/2015 1:23:26 PM
                                       V.
                                                               KEITH E. HOTTLE
                                                                     Clerk
                               ROSALE SCOTT
                                   Appellees


            ON APPEAL TO THE FOURTH COURT OF APPEALS
                FROM THE 81st JUDICIAL DISTRICT COURT
                         TRIAL CASE NO. 2011-53723


                   MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANTS’ REPLY BRIEF


TO THE HONORABLE COURT OF APPEALS:
      COME NOW APPELLANTS, VICTOR and IVARENE HOSEK and file this,

their Motion for extension of time in which to file their brief. Appellants would

show as follows:

                                       1.

      Appellants are Victor and Ivarene Hosek, and Appellee is Rosale Scott.
                                           2.

      Final judgment on a summary judgment was signed on June 19, 2014. A

Motion for New Trial was filed on July 18, 2014 and Notice of Appeal was filed on

Sept. 17, 2014.

                                           3.

      Appellees’ Brief was filed on April 28, 2015. Appellants’ Reply Brief is due

June 1, 2015.

                                           4.

      One previous extension have been granted on the Reply Brief.

                                           5.

      The extension requested is one day (actually fifteen minutes), until June 2,

2015. Counsel for the Hoseks had computer troubles that delayed filing by about

thirty minutes.

                                           6.

      Counsel has emailed Appellees’s counsel but has not yet received a reply.

                            CONCLUSION & PRAYER

      The reason for this extension is not for delay but so that justice may be done.

      WHEREFORE, PREMISES CONSIDERED, APPELLANTS ask this Court

to extend the deadline for filing their Brief one day until June 2, 2015, and for such

other and further relief as may be just.
                                           Respectfully submitted,

                                           _____/s/ MB CHIMENE_________

                                           THE CHIMENE LAW FIRM
                                           Michele Barber Chimene
                                           TBN 04207500
                                           2827 Linkwood Dr.
                                           Houston, TX. 77025
                                           PH: (832) 940-1471; no fax
                                           michelec@airmail.net

                      CERTIFICATE OF CONFERENCE

      Appellants’ counsel has emailed both Wade Caldwell and Raquel Perez but
has not heard back from either at this time.
                                             ______/s/ MB CHIMENE________


                         CERTIFICATE OF SERVICE

       A true and correct copy of this Motion for Extension has been served on
counsel for Appellees, Wade Caldwell and Raquel Perez, One Riverwalk Place, Ste.
1825, 700 North St. Mary’s, San Antonio, Texas 78205 on June 2, 2015 by ECF and
email.
                                           ______/s/ MB CHIMENE_________